KAROHL, Judge.
This appeal must be dismissed for lack of jurisdiction. Although the motion court did not address the question of subject matter jurisdiction, we must do so. Turner v. General Motors Corp., 750 S.W.2d 76, 77 (Mo.App.1988).
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. On August 21, 1989, the court sentenced movant on his pleas of guilty to voluntary manslaughter and armed criminal action and ordered the Sheriff of Jefferson County to transport movant “forthwith” to the Missouri Department of Corrections.
The record on appeal contains the bill of costs chargeable against movant. From it we learn movant was delivered to the department of corrections on either August 24 or 25, 1989. On February 7, 1990, mov-ant filed a pro se motion. The motion was untimely because movant filed it more than ninety days after movant was delivered to the department of corrections. Rule 24.-035(b). Movant’s motion is time barred by the provisions of the rule. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, — U.S. -, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We have ex gratia studied the plea hearing. Movant is not entitled to relief. The findings and conclusions of the motion court are supported by the record and are not clearly erroneous.
Appeal dismissed.
PUDLOWSKI, P.J., and GRIMM, J., concur.